PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of forgery by passing. In an unpublished opinion the Court of Appeals affirmed. The cause is before this Court to determine the sufficiency of the evidence.
We have carefully reviewed the briefs of the respective parties and the opinion of the Court of Appeals and have determined that the decision of the Court of Appeals is correct. The appellant’s petition for discretionary review was improvidently granted. It is therefore ordered dismissed.